Citation Nr: 1024973	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-31 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left and right hips.

2.  Entitlement to service connection for inflammatory arthritis, 
originally claimed as arthritis of the hands, hips, feet, and 
elbows.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1954 to March 1956.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which denied 
the Veteran's claims for service connection for degenerative 
joint disease of the left and right hips and for inflammatory 
arthritis.   

In November 2007, the Veteran testified at a hearing at the RO in 
Hartford, Connecticut, before a Decision Review Officer (DRO).  
In April 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); copies of the transcripts have been associated with the 
record. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
The VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he currently experiences 
symptomatology attributable to arthritis and degenerative joint 
disease as a result of injuries due to cold which occurred during 
his service in Korea.  See the Veteran's March 2007 claim and 
September 2007 substantive appeal (VA Form 9).  The Board finds 
that a remand for additional development of the evidence is 
required.

First, at his April 2010 Board hearing, the Veteran indicated 
that his current disorders were first diagnosed in 1996, at the 
time that he first began receiving VA medical treatment.  See the 
April 2010 Board hearing transcript pges. 12-13.  He also has 
indicated that, at that time, his treating physicians performed 
certain tests and indicated that his arthritis is due to exposure 
to cold.  Id. at 9, 12-13.  The VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A(a) 
(West 2002).  Specifically, the VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67; Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the AOJ must 
attempt to obtain the relevant VA medical treatment records from 
1996, prior to final adjudication of the Veteran's claims.

Second, the Veteran has indicated that his arthritis and 
degenerative joint disease is due to exposure to cold during 
service in Korea while serving with the 296th truck division.  
See the Board hearing transcript pg. 7.  A record associated with 
the claims file indicates that the Veteran did have service in 
Korea from September to December 1954; however this is indicated 
as being with the "823rd Ordinance CO (Sup Dep)."  The precise 
dates and locations of his service are not of record.  The duty 
to search for federal records includes military records, 
including service personnel records (SPRs).  38 C.F.R. § 
3.159(c)(2) (2009).  As SPRs might assist in further 
substantiating the Veteran's statements regarding exposure to 
cold, a search for relevant SPRs is also in order to determine, 
if possible, more precisely dates and locations of the Veteran's 
service in Korea.

Third, the Board finds that additional development of the 
evidence is required in the form of a VA medical examination and 
opinion, by an appropriate specialist, to determine the nature 
and etiology of the Veteran's arthritis and degenerative joint 
disorders.  In disability compensation (service-connection) 
claims, the VA must provide a medical examination when there is 
evidence of a current disability and evidence connecting that 
current disability to the Veteran's active service, but 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4). 

The Veteran's VA medical treatment records first note general 
osteoarthritis pain in April 2001.  He was later diagnosed with 
upper extremity joint pain indicated as being due to arthritis by 
a neurologist in November 2001.  In February 2003, the Veteran 
complained of musculoskeletal pain, indicated as being connected 
to arthritis.  Furthermore, the VA medical treatment records show 
that the Veteran was diagnosed with degenerative joint disease of 
the hips in May 2003, which was later confirmed by an x-ray 
diagnosis in January 2007.  Finally in January 2007, the Veteran 
began receiving treatment for inflammatory arthropathy.  
Ultimately, the Veteran was diagnosed with polyarthritis after a 
chest x-ray in March 2007, and the Veteran has had ongoing 
treatment for this disorder since that time.  As such, there is 
conclusive evidence to show that the Veteran has been diagnosed 
with arthritis and degenerative joint disease affecting multiple 
joints.  

The Board notes that the Veteran's VA medical treatment records 
also record an extensive history of treatment for pain and 
swelling in his upper and lower extremities, and these complaints 
overlap with his treatment for degenerative joint disease and 
arthritis.  These records begin with complaints of left hand pain 
in July 2000.  In the case of his upper extremities, this has 
been attributed to diabetic neuropathy and carpal tunnel syndrome 
(see the VA medical treatment records of October and December 
2000, and August 2003), and the extensive treatment record has 
not shown any indication that this condition is related to any 
in-service injuries.  In the case of his lower extremities, the 
Veteran was first diagnosed with claudication in February 2002.  
This was later confirmed in April 2002, and was treated with 
surgery in April 2004.  There is also no indication that this 
disorder is connected to his service.  As such, the issues of 
diabetic neuropathy, carpal tunnel syndrome, and claudication are 
not currently on appeal, and are not specifically relevant to the 
current claims.  Nevertheless, the Veteran's medical records are 
not always clear whether the Veteran's complaints of 
musculoskeletal pain are due to arthritis and degenerative joint 
disease of the hips, or due to diabetic neuropathy and 
claudication.  As such, granting the benefit of the doubt 
required by required by 38 U.S.C.A. § 5107(b), and 38 C.F.R. § 
3.102, the Board considers the Veteran's extensive history of 
complaints of pain to be relevant to the current claims when not 
specifically indicated as being due to disabilities separate from 
the current issues on appeal.  

The Veteran has indicated that he has experienced increased 
sensitivity since service due to his exposure cold.  See the 
November 2007 DRO hearing transcript.  The Veteran is competent 
to indicate that he experienced cold injuries such as frostbite 
during service, and that he has experienced the residuals of 
frostbite.  See 38 C.F.R. § 3.159(a)(2); see also Goss v. Brown, 
9 Vet. App. 109, 113 (1996).  However, there is no indication 
that the Veteran is competent to indicate that his current 
arthritis and degenerative joint disorders are the result of his 
cold injuries, particularly given the complex nature of the 
Veteran's multiple musculoskeletal complaints.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. 
§ 3.159(a)(1).  Therefore, there is evidence of disorders, but 
insufficient evidence for the Board to conclude that the 
Veteran's degenerative joint disease or arthritis are connected 
to his military service.

The standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability."  See 
McLendon, at 81.  As such, the standard for requiring a VA 
medical examination is quite low.  Therefore, based on the 
evidence of record and the Court's decision in McLendon, a VA 
medical examination and opinion are needed to clearly identify 
the Veteran's current arthritis and degenerative joint disorders 
and to determine whether these disorders may be connected to his 
military service, and in particular to his alleged in-service 
exposure to cold.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should obtain any relevant VA 
treatment records dating from 1996, when 
the Veteran claims his current conditions 
were first diagnosed.  If the records are 
not available or do not exist, a reply to 
that effect is required and must be 
associated with the claims folder.

2.  The AOJ should contact the National 
Personnel Records Center (NPRC), or other 
appropriate agency, and obtain any 
relevant service personnel records (SPRs) 
to show the precise dates and locations of 
the Veteran's service in Korea.  If the 
records are not available or do not exist, 
a reply to that effect is required and 
must be associated with the claims folder.

3.	Then, arrange for the Veteran to undergo a 
VA medical examination, by an appropriate 
specialist, to determine the nature and 
etiology of his current degenerative joint 
disease and arthritis disorders which may 
be the residuals of exposure to the cold.  
He is hereby advised that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must make 
clear in the report that such a review was 
accomplished and provide the following:  

1)  The VA medical examiner should provide 
a comprehensive diagnosis and history of 
any current musculoskeletal disorders 
such as arthritis and degenerative joint 
disease.

2)  Then, based on the examination of the 
Veteran, any test results, and review of 
the claims file, the examiner should 
indicate whether it is at least as likely 
as not that the Veteran's current 
arthritis and degenerative joint disease 
are the result of his military service - 
and, in particular, due to any exposure 
to cold which he may have experienced 
during service in Korea in 1954.  

3)  Finally, the examiner should comment on 
the likelihood that the Veteran's current 
disorders are due to post-service 
intercurrent causes wholly unrelated to 
his military service, such as the 
Veteran's diabetes.

	The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion - such as causation, is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and information 
obtained from review of the record.  If the 
examiner is unable to provide the requested 
opinion, please expressly indicate this and 
discuss why this is not possible or 
feasible. 

4.	Then, review the Veteran's claims file and 
any new information obtained to ensure that 
the foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further adjudication of the current claims.

5.	Then, readjudicate the claims for service 
connection for degenerative joint disease 
of the left and right hips and arthritis of 
the hands, feet and elbows in light of any 
additional evidence obtained since the 
March 2009 supplemental statement of the 
case (SSOC).  If these claims are not 
granted to the Veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of the claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



